COURT OF APPEALS OF VIRGINIA


Present:   Chief Judge Moon, Judge Bray and Senior Judge Hodges


LISA RAMONA PENDLETON

v.   Record No. 0101-95-2                  MEMORANDUM OPINION *
                                               PER CURIAM
TRI-DIM FILTER CORPORATION                  NOVEMBER 21, 1995
AND
CONTINENTAL INSURANCE COMPANY


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
            Patricia M. Brady for appellant.

            Steven H. Theisen (Midkiff & Hiner, on brief),
            for appellees.



     Lisa R. Pendleton appeals a decision of the Workers'

Compensation Commission denying her application seeking

compensation for an occupational disease on the basis that she

failed to prove that her bilateral carpal tunnel syndrome was a

disease within the meaning of "disease" under the Workers'

Compensation Act ("the Act").    We reverse the commission's

decision based upon our holding in Perdue Farms, Inc. v.
McCutchan, 21 Va. App. 65, 461 S.E.2d 431 (1995).

     We recently held in Perdue, that the general medical

definition of carpal tunnel syndrome places it within the

definition of disease set forth in Piedmont Mfg. Co. v. East, 17
Va. App. 499, 503, 438 S.E.2d 769, 772 (1993).     Perdue, 21 Va.

App. at 68, 461 S.E.2d at 435.   As in Perdue, Pendleton's

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
condition did not present as an obvious, sudden, mechanical or

structural change in her body.    Based upon our holding in Perdue,

we conclude that Pendleton's bilateral carpal tunnel syndrome is

a "disease" within the meaning of the Act.

     Accordingly, we reverse the commission's decision and remand

this case for the commission to consider whether Pendleton's

condition arose out of and in the course of her employment as

required by the Act.
                                         Reversed and remanded.




                                 - 2 -

                                   2